BARFIELD, Judge.
The Gilberts appeal a summary judgement for the defendants in a suit for breach of warranty under the Magnuson-Moss Warranty Act. The Gilberts sought damages or replacement of an automobile sold to them by Astro Lincoln Mercury, Inc. (Astro) and manufactured by Ford Motor Company (Ford). Because Mr. Gilbert’s testimony concerning the number of opportunities afforded appellees to effect repairs during the warranty period substantially conflicts with the position asserted by ap-pellees that they were not given the opportunity to effect repairs, it was error for the trial court to enter summary judgment.
REVERSED.
ERVIN and WIGGINTON, JJ„ concur.